DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference Numerals: “306”, “308”, “320” and “324”, shown in Figure 3.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (U.S. Pub. No. 2010/0246981).
Re claim 11: Hu et al. disclose a computing architecture for managing medical images (i.e., “system for efficiently transferring medical images”, Abstract), comprising
a server (i.e., “MedServer 330”, Paragraph [0053]), the server including at least a processor (i.e., “processor 1510”, Paragraph [0110]) and a machine readable memory (i.e., Paragraphs [0108] and [0117]) accessible by the processor, the server performing the followings:
receiving a request from an image browsing device (i.e., “client devices 325”, Paragraph [0055]) to access a first image (i.e., “MedServer 330 receives a request from a client to retrieve an image”, Paragraph [0059]), the first image being in a first format (i.e., “devices 320 generate the images to send to the PACS 360, the devices 320 format the images according to the DICOM file format before transmitting the images to the MedServer 330”, Paragraph [0054]);
conducting an authentication process for the image browsing device (i.e., “MedServer 330 performs authentication and/or authorization functionality for the image acquisition devices 320 and the client devices 325”, Paragraph [0055]);
MedServer 330 performs authentication and/or authorization functionality for the image acquisition devices 320 and the client devices 325”, Paragraph [0055]);
accessing the first image from a primary database (i.e., “MedServer 330 queries the PACS 360 to retrieve the original image”, Paragraph [0060]);
transforming the first image into a second image (i.e., “Before the original image is passed to the client 325 or the MedServer 330, the original image is processed on-demand by the image optimization module 370”, Paragraph [0061]), the second image being in a format different from the first format (i.e., “down sampling the image”, Paragraph [0091]; and “compress the image data”, Paragraph [0098]); and
sending the second image to the image browsing device (i.e., “The monitoring thread retrieves the optimized image and forwards the optimized image to the requesting client 325”, Paragraph [0061]).

Re claim 12: Hu et al. disclose wherein the first format is DICOM (i.e., Paragraph [0054]).

Re claim 13: Hu et al. disclose wherein the second format is one selected from followings: JPG, GIF, PNG, TIFF, and BMP (i.e., “Some embodiments utilize standard compression algorithms to compress the image. For instance, some embodiments utilize various levels of JPEG compression, Z-Lib compression, Wavelet compression, or PNG compression as some examples”, Paragraph [0099]).

Re claim 18: Hu et al. disclose wherein the second image covers only a portion of the first image (See for example, Paragraph [0044]; and “The additional pixel data allows users to zoom into an image to view specific regions with more detail”, Paragraph [0047]).

Re claim 19: Hu et al. disclose wherein the image browsing device is one selected from followings: a laptop, a desktop, a mobile phone, and a tablet (See for example, Paragraphs [0046]-[0048]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Pub. No. 2010/0246981) in view of Tsujii (JP 2010-26687, machine translation attached) and Maresh et al. (U.S. Pub. No. 2009/0112882).
As to claim 1, Hu et al. teaches a computational architecture for managing medical images (i.e., “system for efficiently transferring medical images”, Abstract), comprising
a first server (i.e., “HIS 310 includes a MedServer 330, a PACS web server 340, a query object 350, a PACS 360, and an image optimization module 370”, Paragraph [0053]);
a medical imaging device (i.e., “image acquisition devices 320”, Paragraph [0054]), a first image being taken by the medical imaging device is in a first format (i.e., “the devices 320 format the images according to the DICOM file format before transmitting the images to the MedServer 330”, Paragraph [0054]), the first server deposits the first image into a primary database (i.e., “PACS of the HIS continues operating as an image database as the image optimization module optimizes the images being stored and retrieved from the PACS”, Paragraph [0052]); and
a second server (i.e., “MedServer 330”, Paragraph [0053]), the second server being communicable with the primary database (i.e., “devices 320 generate the images to send to the PACS 360, the devices 320 format the images according to the DICOM file format before transmitting the images to the MedServer 330”, Paragraph [0054]), wherein the second server transforms the first image into a second image (i.e., “Before the original image is passed to the client 325 or the MedServer 330, the original image is processed on-demand by the image optimization module 370”, Paragraph [0061]), the second image is in a second format different from the first format (i.e., “down sampling the image”, Paragraph [0091]; and “compress the image data”, Paragraph [0098]).
However, Hu et al. does not explicitly disclose the medical imaging device communicating to the first server to verify the first server is online, and wherein the first server is communicable with a primary database through a firewall.
Tsujii teaches the medical imaging device (i.e., “diagnostic devices A, B, C”, Paragraph [0025]) communicating to the first server (i.e., “server 11”, Paragraph [0024]) to verify the first server is online (i.e., “the image reception propriety inquiry unit 21 transmits a C-ECHO request command for inquiring whether or not an image can be received to the server 11 (Step S 11). On the other hand, when an error is returned from the server 11, or when there is no response within a predetermined time and a time-out occurs (No in Step S 12), the process proceeds to Step S 12”, Paragraph [0031]).
The combination of Hu et al. and Tsujii do not explicitly disclose the first server is communicable with a primary database through a firewall.
Maresh et al. teaches a first server that is communicable with a primary database through a firewall (See for example, “PACS 114 (or a separate image server) generally stores and archives medical images … The web interface enables a medical professional to send a request for medical images and/or records to the main server system 110 … firewall 122 operates to limit and/or reduce access to files stored within a computer network, such as the local area network (LAN) generally existing at each medical facility, from remotely located machines”, Paragraph [0062]).
Hu et al., Tsujii and Maresh et al. are combinable because they are from the field of medical digital image processing for image storing and retrieval.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Hu et al. by incorporating the medical imaging device communicating to the first server to verify the first server is online, and the first server is communicable with a primary database through a firewall.
The suggestion/motivation for doing so would have been to detect in advance that a server cannot receive an image in a process of transferring a medical image from an imaging device, thus eliminating unnecessary waiting time of a user, and to limit and reduce access to filed stored within a medical facility from a remotely located machine.
Therefore, it would have been obvious to combine Tsujii and Maresh et al. with Hu et al. to obtain the invention as specified in claim 1.

As to claim 3, Hu et al. teaches a client browsing device (i.e., “client devices 325”, Paragraph [0055]), the client browsing device is at least one selected from followings: a laptop, a desktop, a mobile phone, and a tablet (See for example, Paragraphs [0046]-[0048]).

As to claim 4, Hu et al. teaches wherein the first format is DICOM (i.e., Paragraph [0054]).

As to claim 5, Hu et al. teaches wherein the second format is one selected from followings: JPG, GIF, PNG, TIFF, and BMP (i.e., “Some embodiments utilize standard compression algorithms to compress the image. For instance, some embodiments utilize various levels of JPEG compression, Z-Lib compression, Wavelet compression, or PNG compression as some examples”, Paragraph [0099]).

As to claims 8, Hu et al. teaches wherein the second server receives a request to view an image (i.e., “MedServer 330 receives a request from a client to retrieve an image”, Paragraph [0059]).

As to claim 10, Hu et al. teaches wherein the first server is the second server (i.e., “HIS 310”, Paragraph [0053]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. in view of Tsujii and Maresh et al. as applied to claim 1 above, and further in view of Chen et al. (U.S. Pub. No. 2018/0239677).  The teachings of Hu et al., Tsujii and Maresh et al. have been discussed above.
As to claim 2, Maresh et al. teaches a secondary database communicable with the first server through a firewall (i.e., “At each medical facility, there may be a PACS 114, a radiology information system (RIS) 116, a hospital information system (HIS) 118, an image server, a web interface and/or a film librarian interface 120, a firewall 122, and a client server system 124”, Paragraph [0056]).
However, Hu et al., Tsujii and Maresh et al. do not explicitly disclose the secondary database being communicable with the second server only when the primary database is interrupted, the secondary database not being communicable with the primary database.
Chen et al. teaches the secondary database being communicable with the second server only when the primary database is interrupted (i.e., “the disaster recovery site 140 is a facility an organization can use to recover and restore its technology infrastructure and operations when its entire primary site 110 (or primary data center) becomes unavailable or fails”, Paragraph [0026]), the secondary database not being communicable with the primary database (i.e., “the secondary or disaster recovery site 140 is normally located some distance away from the primary site 110 so that the sites are not located close to each other”, Paragraph [0026]).
Hu et al., Tsujii, Maresh et al. and Chen et al. are combinable because they are from the field of digital medical image processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Hu et al., Tsujii and Maresh et al. by incorporating the secondary database being communicable with the second server only when the primary database is interrupted, the secondary database not being communicable with the primary database.
The suggestion/motivation for doing so would have been to prevent downtime and data loss when the primary database is not accessible.
Therefore, it would have been obvious to combine Chen et al. with Hu et al., Tsujii and Maresh et al. to obtain the invention as specified in claim 2.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. in view of Tsujii and Maresh et al. as applied to claim 1 above, and further in view of Holla et al. (U.S. Pub. No. 2008/0021834).  The teachings of Hu et al., Tsujii and Maresh have been discussed above.
As to claim 6, Hu et al., Tsujii and Maresh et al. do not explicitly disclose wherein the first server encrypts the first image with a first key, the first key is a private key associated with a clinic that operates the medical imaging device.
Holla et al. teaches a first server that encrypts the first image with a first key (i.e., “the server will decrypt the data layer using the data layer decryption key, process the image to select the portion to be displayed, format an display image comprising the selected portion of the original image, encrypt the display image using a data layer encryption key”, Paragraph [0215]), the first key is a private key associated with a clinic that operates the medical imaging device (i.e., Paragraph [0045]).
Hu et al., Tsujii, Maresh et al. and Holla et al. are combinable because they are from the field of digital medical image processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Hu et al., Tsujii and Maresh et al. by incorporating the first server encrypts the first image with a first key, the first key is a private key associated with a clinic that operates the medical imaging device.
The suggestion/motivation for doing so would have been to increase the security of a medical record.
Therefore, it would have been obvious to combine Holla et al. with Hu et al., Tsujii and Maresh et al. to obtain the invention as specified in claim 6.

As to claim 7, Hu et al., Tsujii and Maresh et al. does not explicitly disclose wherein the second server decrypts the first image with a second key, the second key is a community-of-interest key specific to a client, the first key and the second key are independent from each other.
Holla et al. teaches a second server that decrypts the first image with a second key (i.e., “the server uses a data encryption key whose decryption key is known to the destination, such as a physician’s handheld device (e.g., a cell phone). This second data encryption key (or encryption/decryption key sets) may be the same as was used to encrypt/decrypt the data layer before it was sent to the server (2112), or it may be a different key or key sets that are shared between the server and the handheld”, Paragraph [0214]), the second key is a community-of-interest key specific to a client (i.e., “physician’s handheld device”, Paragraph [0214]), the first key and the second key are independent from each other (i.e., “encryption key (or encryption/decryption key sets) may be the same as was used to encrypt/decrypt the data layer before it was sent to the server (2112), or it may be a different key or key sets that are shared between the server and the handheld”, Paragraph [0214]).
Therefore, in view of Holla et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hu et al., Tsujii and Maresh by incorporating the second server decrypts the first image with a second key, the second key is a community-of-interest key specific to a client, the first key and the second key are independent from each other, in order to add a layer of security for data stored on a server, even from persons authorized to view the data.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. in view of Tsujii and Maresh as applied to claim 8 above, and further in view of Beaulieu et al. (U.S. Pub. No. 2002/0091659).  The teachings of Hu et al., Tsujii and Maresh et al. have been discussed above.
As to claim 9, Hu et al., Tsujii and Maresh et al. do not explicitly disclose wherein the second image includes data overlays on the first image.
Beaulieu et al. teaches the second image includes data overlays on the first image (i.e., “GUI 200 also shows different options to control the image overlays 220, image quality 230, image window 240, or image level 250”, Paragraph [0032]; and “The linking of the present invention could include clustering text and image information into the image during the conversion process, or conversion of separate layers containing the image and text information”, Paragraph [0033]).
Hu et al., Tsujii, Maresh et al. and Beaulieu et al. are combinable because they are from the field of digital medical image processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Hu et al., Tsujii and Maresh et al. by incorporating the second image includes data overlays on the first image.
The suggestion/motivation for doing so would have been to optimize handheld computer-based medical image interactions.
Therefore, it would have been obvious to combine Beaulieu et al. with Hu et al., Tsujii and Maresh et al. to obtain the invention as specified in claim 9.



Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. in view of Felsher (U.S. Pub. No. 2002/0010679).  The teachings of Hu et al. have been discussed above.
As to claim 14, Hu et al. does not explicitly disclose wherein the authentication process includes verifying username, password, and biometric data.
Felsher teaches an authentication process that includes verifying username, password, and biometric data (i.e., “The user may be authenticated using, for example, a username and password, or authenticated using a security card in card reader 13, as well as a biometric identification”, Paragraph [0330]).
Hu et al. and Felsher are combinable because they are from the field of medical digital data storage and retrieval.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Hu et al. by incorporating the authentication process includes verifying username, password, and biometric data.
The suggestion/motivation for doing so would have been to strictly enforce access for a user requesting medical records belonging to a patient.
Therefore, it would have been obvious to combine Felsher with Hu et al. to obtain the invention as specified in claim 14.

As to claim 15, Hu et al. does not explicitly disclose wherein the authorization process includes verifying a community-of-interest key and/or certificate.
Felsher teaches an authorization process that includes verifying a community-of-interest key and/or certificate (i.e., “codes”, Paragraph [0354]).
Therefore, in view of Felsher, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu et al. by incorporating the authorization process includes verifying a community-of-interest key and/or certificate, in order to further verify the authenticity of a user.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. in view of Felsher as applied to claim 15 above, and further in view of Holla et al. (U.S. Pub. No. 2008/0021834).  The teachings of Hu et al. and Felsher have been discussed above.
As to claim 16, Hu et al. and Felsher do not explicitly disclose wherein the first image was encrypted before being accessed by the server, the first image was encrypted with a first key not associated with the community-of-interest key.
Holla et al. teaches the first image was encrypted before being accessed by the server (i.e., “the server will decrypt the data layer using the data layer decryption key, process the image to select the portion to be displayed, format an display image comprising the selected portion of the original image, encrypt the display image using a data layer encryption key”, Paragraph [0215]), the first image was encrypted with a first key not associated with the community-of-interest key (i.e., “This second data encryption key (or encryption/decryption key sets) may be the same as was used to encrypt/decrypt the data layer before it was sent to the server (2112), or it may be a different key or key sets that are shared between the server and the handheld”, Paragraph [0214]).
Hu et al., Felsher and Holla et al. are combinable because they are from the field of digital medical image processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Hu et al. and Felsher by incorporating the first image was encrypted before being accessed by the server, the first image was encrypted with a first key not associated with the community-of-interest key.
The suggestion/motivation for doing so would have been to increase the security of a medical record.
Therefore, it would have been obvious to combine Holla et al. with Hu et al. and Felsher to obtain the invention as specified in claim 16.

As to claim 17, Hu et al. and Felsher do not explicitly disclose wherein the first image is decrypted using the community-of-interest key before being transformed into the second image.
Holla et al. teaches the first image is decrypted using the community-of-interest key before being transformed into the second image (i.e., “the server will decrypt the data layer using the data layer decryption key, process the image to select the portion to be displayed, format an display image comprising the selected portion of the original image, encrypt the display image using a data layer encryption key (either the same key or a different key), and then send the encrypted display image as a data layer to the physician’s handheld device”, Paragraph [0215]).
Therefore, in view of Holla et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hu et al. and Felsher by incorporating the first image is decrypted using the community-of-interest key before being transformed into the second image, in order to add a layer of security for data stored on a server, even from persons authorized to view the data.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. in view of Chen et al. (U.S. Pub. No. 2018/0239677).  The teachings of Hu et al. have been discussed above.
As to claim 20, Hu et al. does not explicitly disclose a secondary database separate from the primary database, the secondary database stores a same copy of the first image, the secondary database is accessible by the server only when the primary database is not accessible.
Chen et al. teaches a secondary database (i.e., “standby database 120-2”, Paragraph [0029]) separate from the primary database (i.e., “primary database 120-1”, Paragraph [0028]), the secondary database stores a same copy of the first image (i.e., “Each standby database 120-2, 120-3 is an independent copy of the primary (or production) database 120-1 that can be used for disaster protection in a high availability environment”, Paragraph [0024]; and Paragraph [0081]), the secondary database is accessible by the server only when the primary database is not accessible (i.e., “automated self-healing module 130 can automatically detect unavailability and/or failure of the primary database 120-1 at the primary site 110, and if the primary database 120-1 in unable to recover within a time period and the standby database 120-2 of the primary site 110 is available, the automated self-healing module 130 can automatically initiate a failover processing sequence”, Paragraph [0029]).
Hu et al. and Chen et al. are combinable because they are from the field of digital data processing for storing and reading digital content.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Hu et al. by incorporating the secondary database separate from the primary database, the secondary database stores a same copy of the first image, the secondary database is accessible by the server only when the primary database is not accessible.
The suggestion/motivation for doing so would have been to prevent downtime and data loss when the primary database is not accessible.
Therefore, it would have been obvious to combine Chen et al. with Hu et al. to obtain the invention as specified in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE M TORRES/Examiner, Art Unit 2664